

116 HR 3278 IH: Connect America Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3278IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Loebsack (for himself, Mr. Luján, Ms. Schakowsky, Mr. McNerney, Mr. O'Halleran, Mr. Welch, Ms. Eshoo, Ms. Clarke of New York, Mr. Michael F. Doyle of Pennsylvania, Mr. Tonko, Mr. Veasey, Ms. DeGette, Ms. Kuster of New Hampshire, Mr. Pallone, Mr. Butterfield, Mrs. Dingell, Mr. Cárdenas, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for the establishment of a program to expand
			 access to broadband.
	
 1.Short titleThis Act may be cited as the Connect America Act of 2019. 2.Expansion of broadband accessTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following new section:
			
				14.Expansion of broadband access
 (a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband for unserved areas, underserved areas, and unserved anchor institutions in accordance with the requirements of this section that—
 (1)is separate from any universal service program established pursuant to section 254; and (2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e).
						(b)Use of program funds
 (1)Expanding access to broadband through national reverse auctionNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (h) through a national reverse auction to funding recipients only to expand access to broadband in unserved areas.
						(2)Expanding access to broadband through States
 (A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (h) among the States, in direct proportion to the population of each State.
 (B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include—
 (i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph;
 (ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and
 (iii)the requirements as set forth under this section and as may be further prescribed by the Commission.
 (C)Acceptance by StatesNot later than 30 days after the date on which the public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.
 (D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph— (i)shall only award such amounts through a statewide reverse auction or auctions, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;
 (ii)shall make such awards only— (I)to funding recipients to expand access to broadband in unserved areas;
 (II)to funding recipients to expand access to broadband to unserved anchor institutions; or (III)to funding recipients to expand access to broadband in underserved areas, but only if a State does not have, or no longer has, any unserved areas;
 (iii)shall conduct separate reverse auctions for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any funding provided by this section to unserved anchor institutions;
 (iv)shall return any unused portion of such amounts to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and
 (v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a reverse auction or auctions authorized by this paragraph.
 (3)Coordination of Federal and State fundingThe Commission shall establish processes through the rulemaking under subsection (e) to— (A)enable States to conduct statewide reverse auctions as part of, or in coordination with, the national reverse auction;
 (B)assist States in conducting statewide reverse auctions; (C)coordinate with States to ensure that program funds awarded by the Commission and program funds awarded by the States are not used to expand access to broadband in the same unserved areas; and
 (D)coordinate with other Federal programs that expand access to broadband, such as the Connect America Fund or the Broadband e-Connectivity Pilot Program, to ensure the efficient use of program funds.
							(c)Program requirements
 (1)Technology neutrality requiredAny entity administering a reverse auction (either the State or the Commission) in making awards may not favor a project using any particular technology.
 (2)Funds preferenceThere shall be a preference, as determined by the entity administering the reverse auction (either the State or the Commission), for bidders in a reverse auction proposing projects—
 (A)with at least 20 percent matching funds from private sources; (B)that would expand access to broadband on tribal lands, as defined by the Commission;
 (C)that would provide higher speeds than those specified in subsection (d)(2); (D)that would expand access to broadband in advance of the time specified in subsection (e)(5); or
 (E)that would expand access to broadband to areas where the median household income is below 150 percent of the poverty threshold as defined by the Bureau of the Census.
 (3)Unserved and underserved areasIn determining whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution for any reverse auction authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e):
 (A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution, the Commission shall—
 (i)to the extent practicable, use the National Broadband Availability Map, updated pursuant to the Consolidated Appropriations Act, 2018 (Public Law 115–141);
 (ii)consider other data on access to broadband obtained or purchased by the Commission; (iii)consider other publicly available data or information on access to broadband;
 (iv)consider other publicly available data or information on State broadband deployment programs; and (v)not determine an area is not an unserved area or an underserved area on the basis that one location within such area does not meet the definition of an unserved area or an underserved area.
 (B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas or underserved areas and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.
							(C)Challenge of determination
 (i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning—
 (I)the broadband offered in the area; or (II)the broadband offered to the anchor institution.
 (ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.
 (D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas or underserved areas and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section.
 (4)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.
 (5)CompetenceThe program shall contain sufficient processes and requirements, as established by the entity administering the reverse auction (either the State or the Commission), to ensure funding recipients participating in such a reverse auction—
 (A)are capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws; and
 (B)have the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission.
 (6)Contracting requirementsAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any project under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 (d)Project requirementsAny project funded through the program shall meet the following requirements: (1)The project shall adhere to quality-of-service standards as established by the Commission.
 (2)The project shall offer broadband with a download speed of at least 100 megabits per second, an upload speed of at least 20 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications.
 (3)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.
 (4)The project may not offer broadband that does not, at a minimum, provide a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications.
 (5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission, through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.
 (6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters.
 (7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section.
 (e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules—
 (1)that implement the requirements of this section, as appropriate, including the program requirements of subsections (a), (b), and (c) and the project requirements of subsection (d);
 (2)that establish the design of and rules for the nationwide reverse auction; (3)that establish notice requirements for all reverse auctions authorized under this section that, at a minimum, provide the public with notice of—
 (A)the initial determination of which areas are unserved areas or underserved areas; (B)the final determination of which areas are unserved areas or underserved areas after the process for challenging the initial determination has concluded;
 (C)which entities have applied to bid for funding; and (D)the results of any reverse auctions, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;
 (4)that establish broadband buildout milestones and periodic certification by funding recipients to ensure compliance with the broadband buildout milestones for all reverse auctions authorized under this section;
 (5)that establish a maximum buildout timeframe of four years beginning on the date on which funding is provided under this section for any project by a funding recipient for a project under this section;
 (6)that establish periodic reporting requirements for funding recipients of projects and that identify, at a minimum, the nature of the service provided in each area for any reverse auction authorized under this section;
 (7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any reverse auction authorized under this section;
 (8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any reverse auction authorized under this section; and
 (9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any reverse auction authorized under this section.
						(f)Reports required
 (1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse.
 (2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.
 (g)DefinitionsIn this section: (1)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, public housing, a community college, an institution of higher education, or any other community support organization or agency.
 (2)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section.
 (3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (4)BroadbandThe term broadband—
 (A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;
 (B)includes any service that is a functional equivalent of the service described in subparagraph (A); and
 (C)does not include dial-up internet access service. (5)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section.
 (6)ProgramUnless otherwise indicated, the term program means the program established under subsection (a). (7)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband.
 (8)Reverse auctionThe term reverse auction means an auction in which bids are submitted for a particular project and the bids serving the most locations for the lowest cost to the entity administering the reverse auction (either the State or the Commission), taking into consideration the funding preferences in subsection (c)(2) are selected for funding.
 (9)Underserved areaThe term underserved area means an area that has access to broadband offered— (A)with a download speed of at least 25 megabits per second and not more than 99 megabits per second;
 (B)with an upload speed of at least 10 megabits per second; and (C)with latency that is sufficiently low to allow real-time, interactive applications.
 (10)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband or does not have access to broadband offered—
 (A)with a download speed of at least 1 gigabit per second; (B)with an upload speed of at least 1 gigabit per second; and
 (C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.
 (11)Unserved areaThe term unserved area means an area that has no access to broadband or does not have access to broadband offered— (A)with a download speed of at least 25 megabits per second;
 (B)with an upload speed of at least 3 megabits per second; and (C)with latency that is sufficiently low to allow real-time, interactive applications.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Commission $40,000,000,000 for fiscal year 2020 to carry out the program and such amount is authorized to remain available for 10 years..
		